Case 20-08057-JMM      Doc 7    Filed 10/14/20 Entered 10/14/20 11:58:02         Desc Main
                               Document      Page 1 of 15



  Mark V. Cornelison, ISB No. 7682
  Steven L. Taggart, ISB No. 8551
  MAYNES TAGGART PLLC
  P. O. Box 3005
  Idaho Falls, ID 83403
  Telephone: (208) 552-6442
  Facsimile: (208) 524-6095
  Email: mcornelison@maynestaggart.com
         staggart@maynestaggart.com

  Counsel for Defendants Marco Antonio Garcia Lozano and Clara Ontiveros Conde

                       UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF IDAHO

   In Re:                                     Case No. 20-40607-JMM

   MARCO ANTONIO GARCIA LOZANO                Chapter 11, Subchapter V
   and CLARA ONTIVEROS CONDE,
   husband and wife,

   Debtors.
   TONY MARTINS CATTLE LLC, an
   Idaho Limited Liability Company,           Adversary Case No. 20-08057 JMM

     Plaintiff,

   vs.

   MARCO ANTONIO GARCIA-LOZANO
   and CLARA ONTIVEROS CONDE,
   husband and wife; and MGM CATTLE,
   LLC, an Idaho Limited Liability
   Company

     Defendants.

                   MOTION TO DISMISS ADVERSARY COMPLAINT

            COMES NOW Defendants Marco Antonio Garcia Lozano (“Mr. Garcia”) and

  Clara Ontiveros Conde (“Mrs. Garcia”) in response to the Plaintiff Tony Martins Cattle,

  LLC, an Idaho Limited Liability Company’s, (“TM”), Adversary Complaint (Dkt. No. 1)
Case 20-08057-JMM       Doc 7     Filed 10/14/20 Entered 10/14/20 11:58:02             Desc Main
                                 Document      Page 2 of 15



  (the “Complaint”) and moves the Court to dismiss the same pursuant to F.R.C.P. 12(b)(6)

  as applied to this proceeding through F.R.B.P. 7012 for the following reasons.


                        LEGAL STANDARDS FOR RULE 12(b)(6)

         When considering a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court

  must accept as true only well pled factual allegations in the complaint, but is not required

  to accept legal conclusions cast in the form of factual allegations if those conclusions

  cannot be reasonably drawn from the facts alleged. Clegg v. Cult Awareness Network, 18

  F.3d 752, 754-55 (9th Cir., 1994); Spreewell v. Golden State Warriors, 266 F.3d 979, 988

  (9th Cir., 2001). As such, “the tenet that a court must accept as true all of the allegations

  of a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of

  a cause of action, supported by mere conclusory allegations, do not suffice.” Ashcroft v.

  Iqbal, 556 U.S. 662, 678 (2009).

         Although the pleading standard of F.R.C.P. 8(a)(2), which is applicable to adversary

  proceedings pursuant to F.R.B.P 7008, does not require detailed factual allegations, it does

  demand more than an unadorned, the-defendant-unlawfully-harmed-me accusation. See

  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A pleading that merely offers

  labels and conclusions or a formulaic recitation of the elements of a cause of action does

  not suffice, nor does a complaint that tenders “naked assertion[s]” devoid of “further

  factual enhancement.” Id. at 555, 557.

         To survive a motion to dismiss, a complaint must contain sufficient factual matter

  that, accepted as true, states “a claim to relief that is plausible on its face” such that the

  court could reasonably infer the defendant’s liability for the alleged misconduct. Id. at 556,

  570. The plausibility standard does not equate to the “probability requirement,” but does


  MOTION TO DISMISS ADVERSARY COMPLAINT – ADV. CASE 20-08057
  Page 2
Case 20-08057-JMM        Doc 7    Filed 10/14/20 Entered 10/14/20 11:58:02              Desc Main
                                 Document      Page 3 of 15



  ask for more than a sheer possibility that a defendant acted unlawfully. Id. at 556. Where

  a complaint pleads facts that are “merely consistent with” a defendant’s liability, it stops

  short of the line between possibility and plausibility of ‘entitlement to relief.’” Id. at 557.

  Ultimately, where the well-plead facts do not permit the court to infer more than the mere

  possibility of misconduct, the complaint has alleged – but it has not “shown” – “that the

  pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing F.R.C.P.

  8(a)(2)).

                                         ARGUMENT

          Plaintiffs’ Complaint should be dismissed because, as pled, it 1) fails to provide a

  factual basis in support of its counts under the applicable legal standards, and 2) fails to

  provide a legal basis in support of its counts.

          I.     None of the Counts in the Complaint provide sufficient supporting
                 facts to support any of the alleged claims.
                 A.      Count I, based on 523(a)(2)(A), should be dismissed.

          Any party asserting nondischargeability under § 523(a)(2)(A) must establish five

  elements: “(1) misrepresentation, fraudulent omission or deceptive conduct by the debtor;

  (2) knowledge of the falsity or deceptiveness of his statement or conduct; (3) an intent to

  deceive; (4) justifiable reliance by the creditor on the debtor's statement or conduct; and

  (5) damage to the creditor proximately caused by its reliance on the debtor's statement or

  conduct.” Turtle Rock Meadows Homeowners Ass'n v. Slyman (In re Slyman), 234 F.3d

  1081, 1085 (9th Cir. 2000).

          A plaintiff must “identify the who, what, when, where, and how of the misconduct

  charged, as well as what is false or misleading about the purportedly fraudulent statement,

  and why it is false.” Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 964 (9th Cir. 2018),


  MOTION TO DISMISS ADVERSARY COMPLAINT – ADV. CASE 20-08057
  Page 3
Case 20-08057-JMM       Doc 7     Filed 10/14/20 Entered 10/14/20 11:58:02             Desc Main
                                 Document      Page 4 of 15



  cert. denied, 139 S. Ct. 640 (2018) (citations omitted). The requirements for pleading fraud

  under F.R.C.P. 9(b) are clear - “In alleging fraud or mistake, a party must state with

  particularity the circumstances constituting fraud or mistake.” (emphasis added). The

  Complaint falls far short of these standards.

         As a preliminary matter, the majority of Plaintiff’s factual allegations are vaguely

  made “upon information and belief.” The Complaint is devoid of specific facts that would

  support any of the counts for relief. As another preliminary matter, the facts pled in the

  Complaint itself undermine this Count for fraud by its own admission that Defendants

  notified Plaintiff of the stolen cattle within a few weeks of learning about it and making its

  first police report for the stolen cattle. Complaint, ¶ 31-32. Such action is not consistent

  with fraud.

         First, the Complaint fails to plead with particularity the facts supporting the Count

  for fraud. It alleges “Defendants made false and material statements and representations

  to Martins…” Complaint, ¶ 48. The particular Defendant purportedly making these

  statements is never identified despite there being three Defendants—Mr. Garcia, Mrs.

  Garcia, and MGM Cattle. Additionally, the Complaint fails to address “when” or “where”

  these alleged statements or activity took place. But perhaps most fatal to the complaint is

  that the nature of these statements, the “what” is never pled except in Plaintiff’s near

  restatement of the element of fraud that “Defendants made false and material statements

  and representations to Martins regarding Defendants’ raising and care of Martins’ animals

  pursuant to their contractual relationship.” Complaint, ¶48. Whether the false and material

  statements were regarding the number of cattle, whether the cattle were stolen, the death

  loss, or about what the calves ate for breakfast—we are left to guess.



  MOTION TO DISMISS ADVERSARY COMPLAINT – ADV. CASE 20-08057
  Page 4
Case 20-08057-JMM        Doc 7     Filed 10/14/20 Entered 10/14/20 11:58:02              Desc Main
                                  Document      Page 5 of 15



         Second, even if the Court were to take into account the Factual Allegations section

  of Plaintiff’s complaint in order to try and decipher Defendants’ fraud, it still falls short of

  providing the “who,” “when,” “where,” “why,” and “how” in support of its conclusion:

                 41.    Defendants represented to Martins that all of Martins’
         animals were still located on Defendants’ site when in fact the animals were
         dead, stolen, or otherwise missing. As a result, Martins had been paying
         Defendants the agreed upon calf raising fee for animals which were not
         actually being raised. Based on information and belief, Defendants have
         been overcharging Martins for a period of six months.
                 42.    Upon information and belief, Defendants have taken the
         monies paid by Martins even though the animals for which Defendants were
         paid were either dead, stolen, or otherwise missing. As such, Defendants
         knowingly made misrepresentations to Martins.

   Complaint, ¶¶41-2. These statements, even assuming their truth, fail to indicate which of

  defendants made these statements, whether or not Defendants actually knew the calves

  were stolen or when they learned they were stolen, when the statements were made, the

  nature of the alleged misrepresentations to Plaintiff, where these statements were made,

  and whether or not Plaintiff relied on these statements.

         As an example, Plaintiff’s Complaint fails to make any claim as to when

  Defendants learned of the stolen cattle. This is fatal to Plaintiff’s 523(a)(2) Count since

  even if Defendants had made a misrepresentation about the number of cattle at the feedlot,

  unless Defendants knew such statement was false or deceptive, it would fail the second

  prong of the test laid out in Turtle Rock. A false statement or misrepresentation alone is

  insufficient to establish fraud, it requires that the bad actor have “knowledge of the falsity

  or deceptiveness of his statement or conduct.” Turtle Rock at 1085. Plaintiff’s pleading is

  devoid of any language establishing Defendants’ knowledge.

         Third, Plaintiffs are required to show damage. Davidson, 889 F.3d at 964.

  Plaintiff’s Complaint only alleges that “Martins suffered damages as a result of


  MOTION TO DISMISS ADVERSARY COMPLAINT – ADV. CASE 20-08057
  Page 5
Case 20-08057-JMM         Doc 7     Filed 10/14/20 Entered 10/14/20 11:58:02             Desc Main
                                   Document      Page 6 of 15



  Defendants’ statements and representations in the amount of at least $302,400.00.”

  Complaint at ¶52. However, there are no facts, foundation, or underlying data provided

  that would support this calculation of damages.

            Accordingly, Plaintiffs’ § 523(a)(2)(A) Count I should be dismissed in full.

                   B.      Count II, based on 523(a)(4), should be dismissed.

            This Count is based on an allegation of embezzlement. See Complaint, ¶¶ 54-55.

  Embezzlement requires a showing that: “1) property rightfully in the possession of a

  nonowner; (2) nonowner's appropriation of the property to a use other than which it was

  entrusted; and (3) circumstances indicating fraud.” First Del. Life Ins. Co. v. Wada (In re

  Wada), 210 B.R. 572, 576 (9th Cir. BAP 1997).

            As a preliminary matter, in order to plead embezzlement, Plaintiff’s Complaint

  must indicate fraud. Similar to Defendants’ argument in I.A. above, Plaintiff’s Complaint

  has failed to plead with particularity the elements for fraud and thus, its Count II for

  embezzlement also fails. However, the failure to plead fraud is not the only fatal error in

  Plaintiff’s Complaint, as it also fails to address the second prong—that the nonowners

  appropriated the property “to a use other than which it was entrusted.” First Del. Life Ins.

  at 576.

            Plaintiff’s allegation of embezzlement focuses on the care the calves received at the

  Defendants’ feedlot, not that the calves were misappropriated to another use:

            the calves under Defendants’ care were not cared for in accordance with
            industry standards and as a result experienced a much higher rate of death
            loss than what was typical for a custom calf raiser in the area.




  MOTION TO DISMISS ADVERSARY COMPLAINT – ADV. CASE 20-08057
  Page 6
Case 20-08057-JMM       Doc 7     Filed 10/14/20 Entered 10/14/20 11:58:02                Desc Main
                                 Document      Page 7 of 15



  Complaint ¶ 58. Even assuming Plaintiff’s allegations were correct and that there were no

  other contributing factors to the death loss, such claim would only give rise to a claim for

  negligence, but not a claim of embezzlement.

          Second, Plaintiff’s next allegation that Defendants did not reveal the “true number”

  of calves that had died under their care or gone missing, but continued to charge Plaintiffs

  “as if the calves were still alive and under Defendant’s [sic] care” still fails to show a

  misappropriation of the calves entrusted to their care. Complaint ¶57.

          Accordingly, Plaintiff’s § 523(a)(4) Count II should be dismissed.

                 C.      Count III, based on 523(a)(6), should be dismissed.

          The threshold for a 523(a)(6) claim is high, requiring both a willful and malicious

  injury. A willful injury is a “deliberate or intentional injury, not merely a deliberate or

  intentional act that leads to injury.” Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998). A

  malicious injury involves (1) a wrongful act, (2) done intentionally, (3) which necessarily

  causes injury, and (4) is done without just cause or excuse. Id. (citations omitted).

          The heart of this Count as pled is the following: “Defendants acted willfully and

  maliciously when they chose not to care for the Martins’ animals thereby causing their

  deaths and Defendants acted willfully and maliciously when they billed and accepted

  payment from Martins for calves which were dead, solen [sic], or otherwise missing.”

  Complaint ¶ 63. This is a bald recitation of the elements of a 523(a)(6) claim and nothing

  more.

          First, at best, assuming this assertion is true, it would give rise to a claim for

  negligence in the care and treatment of the animals or in the operation’s cattle tracking

  and billing processes.     However, a mere claim for the negligent management of


  MOTION TO DISMISS ADVERSARY COMPLAINT – ADV. CASE 20-08057
  Page 7
Case 20-08057-JMM       Doc 7     Filed 10/14/20 Entered 10/14/20 11:58:02             Desc Main
                                 Document      Page 8 of 15



  Defendants’ operation does not give rise to a Section 523(a)(6) nondischargeability claim.

  As noted by the Court in Kawaauhau, had Congress intended to “exempt debts resulting

  from unintentionally inflicted injuries…[it] might have selected an additional word or

  words, i.e., ‘reckless’ or ‘negligent,’ to modify ‘injury.’” Kawaauau at 61. However,

  that is not the case. Willful and malicious injury requires much more. As noted in

  Kawaauhau, the language of 523(a)(6):

         triggers in the lawyer’s mind the category ‘intentional torts,’ as
         distinguished from negligent or reckless torts. Intentional torts generally
         require that the actor intend ‘the consequences of an act,’ not simply ‘the
         act itself.’

  Id. at 61-62, citing to Restatement (Second) of Torts § 8A, Comment a, p. 15 (1964).

         In this case, Plaintiff makes no attempt to plead that Defendants deliberately

  intended to cause financial injury or harm to Plaintiff.

         Second, Plaintiff fails to show injury. Kawaauhau at 61. Plaintiff’s only claim for

  damages is the following, self-serving, conclusory statement: “As a result of Defendants’

  actions, Martins suffered damages in the amount of at least $302,400.00.” Complaint, ¶

  68. No justification, support, data, or foundation for this number has been provided. It is

  unknown how Plaintiff arrived at this number, and Plaintiff has not attempted to

  demonstrate how it suffered damages in this amount.

         Third, the Count amounts to “[t]hreadbare recitals of the elements of a cause of

  action, supported by mere conclusory allegations…” which are insufficient to survive a

  motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In this third Count, Plaintiff

  claims Defendants’ behavior was willful without showing the specific injury beyond a

  possible contract breach or negligent management of its operation. It claims Defendants

  were malicious in their behavior without laying out support for the individual required


  MOTION TO DISMISS ADVERSARY COMPLAINT – ADV. CASE 20-08057
  Page 8
Case 20-08057-JMM        Doc 7     Filed 10/14/20 Entered 10/14/20 11:58:02               Desc Main
                                  Document      Page 9 of 15



  factors. Even this broad assertion is undermined by the Complaint when it is admitted that

  Defendants notified Plaintiff of the stolen cattle. Complaint ¶ 31-32.

          Accordingly, Plaintiff’s §523(a)(6) Count III also should be dismissed.

                   D.     Count IV, Fraudulent Transfer Act or the Uniform Voidable
                          Transactions Act, should be dismissed.

          Plaintiff’s fourth count seems to be loosely based on Idaho’s “Uniform Voidable

  Transactions Act.” Idaho Code § 55-901 et seq. However, this Act is never cited. Prior

  to 2015, this Act was known as the “Uniform Fraudulent Transfer Act.” Assuming that

  Plaintiff intended its Count IV to be a claim under Idaho’s Uniform Voidable Transactions

  Act, it should also be dismissed for failure to meet the basic elements and due to the fact

  that this Count is not plead sufficiently, it appears that Plaintiff’s wish to apply it to a non-

  party to the underlying bankruptcy matter, and they have failed to demonstrate any harm.

          The elements of the Uniform Voidable Transactions Act as to present or future

  creditors are:

          (1) A transfer made or obligation incurred by a debtor is voidable as to a
          creditor, whether the creditor's claim arose before or after the transfer was
          made or the obligation was incurred, if the debtor made the transfer or
          incurred the obligation:
                  (a) With actual intent to hinder, delay, or defraud any creditor of the
          debtor; or
                  (b) Without receiving a reasonably equivalent value in exchange for
          the transfer or obligation, and the debtor:
                           1. was engaged or was about to engage in a business or a
                  transaction for which the remaining assets of the debtor were
                  unreasonably small in relation to the business or transaction; or
                           2. intended to incur, or believed or reasonably should have
                  believed that the debtor would incur, debts beyond the debtor's
                  ability to pay as they became due.
          (2) In determining actual intent under subsection (1)(a) of this section,
          consideration may be given, among other factors, as to whether:
                  (a) The transfer or obligation was to an insider;
                  (b) The debtor retained possession or control of the property
          transferred after the transfer;


  MOTION TO DISMISS ADVERSARY COMPLAINT – ADV. CASE 20-08057
  Page 9
Case 20-08057-JMM        Doc 7    Filed 10/14/20 Entered 10/14/20 11:58:02              Desc Main
                                 Document     Page 10 of 15



                 (c) The transfer or obligation was disclosed or concealed;
                 (d) Before the transfer was made or obligation was incurred, the
         debtor had been sued or threatened with suit;
                 (e) The transfer was of substantially all the debtor's assets;
                 (f) The debtor absconded;
                 (g) The debtor removed or concealed assets;
                 (h) The value of the consideration received by the debtor was
         reasonably equivalent to the value of the asset transferred or the amount of
         the obligation incurred;
                 (i) The debtor was insolvent or became insolvent shortly after the
         transfer was made or the obligation was incurred;
                 (j) The transfer occurred shortly before or shortly after a substantial
         debt was incurred; and
                 (k) The debtor transferred the essential assets of the business to a
         lienor who transferred the assets to an insider of the debtor.
         (3) A creditor making a claim under subsection (1) of this section has the
         burden of proving the elements of the claim by a preponderance of the
         evidence.

  Idaho Code § 55-913.

         First, it seems that Plaintiff’s primary contention is against MGM Cattle, a non-

  party in the current Chapter 11 case. However, even assuming that MGM Cattle was a

  party to the current case, Plaintiff fails to provide any facts demonstrating either of the two

  prongs of Idaho Code § 55-913—that Defendants made the transfer 1) “with actual intent

  to hinder, delay, or defraud any creditor of the debtor;” or 2) that Defendants made the

  transfer “without receiving a reasonably equivalent value in exchange for the transfer or

  obligation…”. Idaho Code § 55-913(1)(a) and (1)(b).

         Plaintiff fails to plead any facts demonstrating Mr. and Mrs. Garcia’s intent to

  hinder, delay, or defraud Tony Martins by accepting the transfer of assets from MGM

  Cattle. Plaintiff’s primary contention under 913(1)(a) seems to be the following:

                 72.    Upon information and belief, after Martins filed the State
         Court action, Defendants transferred the assets of MGM Cattle, LLC into
         their names personally in an effort to avoid Martin’s execution and levy
         upon the assets.



  MOTION TO DISMISS ADVERSARY COMPLAINT – ADV. CASE 20-08057
  Page 10
Case 20-08057-JMM         Doc 7      Filed 10/14/20 Entered 10/14/20 11:58:02           Desc Main
                                    Document     Page 11 of 15



                    73.    Upon information and belief, after Martins filed the State
            Court action, Defendants concealed the disposition of MGM Cattle, LLC’s
            assets from Martins.
                    74.    Upon information and belief, after Martins filed the State
            Court action, and immediately after the Defendants transferred the assets
            from MGM Cattle, LLC to their names individually, the Defendants filed
            for Bankruptcy.

  Complaint at ¶ 72-74. Other than the act of receiving assets from a wholly-owned entity

  that Plaintiff also claims to be an alter ego of Defendants1 prior to filing bankruptcy, the

  only claim supporting an intent to hinder, delay, or defraud is Plaintiff’s statement that

  Defendants “concealed the disposition of MGM Cattle, LLC’s assets from Martins.”

  Similar to the arguments above, such statement is unsupported by Plaintiff as Plaintiff fails

  to provide any particulars of such concealment and whether it was induced by such.

            Similarly, the fact that MGM Cattle transferred assets to Defendants prior to filing

  a bankruptcy is insufficient to establish intent to defraud, hinder, or delay, as there was

  nothing preventing MGM Cattle from filing its own bankruptcy. However, in so doing, it

  would double the fees and costs associated with the administration of two bankruptcies

  thus decreasing the pool available from which to pay creditors. This is even more so the

  case if, as Plaintiff believes, MGM Cattle is nothing more than an alter ego of Defendants.

  See Complaint at ¶ 97. It is unclear whether Plaintiff believes that the mere act of a party

  filing a bankruptcy would rise to the level of fraud for purposes of Idaho’s Uniform

  Voidable Transactions Act. However, to the degree that such is Plaintiff’s argument it has

  provided no legal basis for it.

            Second, Plaintiff’s claim of violation of the Uniform Voidable Transactions Act

  also fails under the second prong – that reasonably equivalent value was not provided in



  1
      Complaint at ¶97

  MOTION TO DISMISS ADVERSARY COMPLAINT – ADV. CASE 20-08057
  Page 11
Case 20-08057-JMM        Doc 7    Filed 10/14/20 Entered 10/14/20 11:58:02              Desc Main
                                 Document     Page 12 of 15



  exchange for the transfer for similar reasons as the others. No evidence is provided

  supporting this claim. There is no supporting data of the value that was provided for the

  exchange of assets, what assets were transferred, or what debts and liabilities were also

  transferred.

         Third, inherent in a claim for a violation of the Uniform Voidable Transactions Act

  is that a creditor suffer some type of harm. In this case, Plaintiff fails to demonstrate any

  harm, and in fact, it is to the benefit of Defendants’ creditors that MGM Cattle’s assets

  were transferred for two reasons: 1) it decreased the cost of administration related to filing

  two separate and parallel bankruptcies (for MGM Cattle and Defendants), and 2) it created

  a larger pool of assets for creditors. Prior to the transfer of assets, creditors of MGM Cattle

  would only be eligible for repayment from MGM Cattle’s assets absent a successful

  piercing of the corporate veil. However, as a result of the transfer, the pool of assets

  available for creditors now also includes all of Defendants’ personal property.

         For these reasons, Plaintiff’s Uniform Voidable Transactions Act Count IV also

  should be dismissed.

                 E.      Count V, Breach of Duties Owed to Creditors, should be
                         dismissed.

         Similar to Count IV, Plaintiff provides no legal basis for Count V, other than

  Defendants owed “certain statutory” and “certain common law” duties to MGM Cattle.

  These “duties” are never defined, nor is the “breach” of these duties defined by Plaintiff.

  In a motion to dismiss, it is the duty of the Court to determine whether a plaintiff has stated

  a “viable claim in the Complaint,” not guess at what Plaintiff is averring and give it

  meaning. Tagare v. NYNEX Network Sys. Co., 921 F. Supp. 1146, 1149 (S.D.N.Y. 1996).

         Accordingly, Plaintiffs breach of unnamed duties Count V should be dismissed.


  MOTION TO DISMISS ADVERSARY COMPLAINT – ADV. CASE 20-08057
  Page 12
Case 20-08057-JMM        Doc 7    Filed 10/14/20 Entered 10/14/20 11:58:02               Desc Main
                                 Document     Page 13 of 15




                 F.      Count VI requesting a Piercing of the Corporate Veil, should be
                         dismissed.
         Breaching the liability protections associated with a corporate entity is not easily

  done. “To prove that a company is the alter ego of a member of the company, a claimant

  must demonstrate “(1) a unity of interest and ownership to a degree that the separate

  personalities of the [company] and individual no longer exist and (2) if the acts are treated

  as acts of the [company] an inequitable result would follow.” VFP VC v. Dakota Co., 141

  Idaho 326, 335, 109 P.3d 714, 723 (2005). Such a determination should be made

  "cautiously and only where circumstances justify it." Jolley v. Idaho Sec., Inc., 90 Idaho

  373, 414 P.2d 879, 887 (1966).

         Moreover, “to survive a motion to dismiss, a complaint must contain sufficient

  factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

  Ashcroft at 678, citing to Bell Atlantic Corporation et. al., v. William Twombly, 127 S.Ct.

  1955 at 570, 2007.

           The Complaint simply fails to provide a single fact to show either of the prongs

   required. There is not a single allegation, beyond an unsupported conclusory statement,

   that “Defendants Marco Antonio Garcia Lozano and Clara Ontiveros Conde and

   Defendant MGM Cattle, LLC were one and the same.” Complaint ¶ 95. There is a broad

   claim that various principles might hypothetically allow veil piercing but there is not a

   single example referenced on the part of Defendants or any entity. Complaint, ¶ 97.

         Additionally, there is no articulation of why an inequitable result would burden

  Plaintiffs without veil piercing, especially given the fact that Plaintiff is also attempting to

  avoid the transfer of assets from MGM Cattle to Defendants personally.

         Count VI should also be dismissed.

  MOTION TO DISMISS ADVERSARY COMPLAINT – ADV. CASE 20-08057
  Page 13
Case 20-08057-JMM       Doc 7    Filed 10/14/20 Entered 10/14/20 11:58:02             Desc Main
                                Document     Page 14 of 15



         WHEREFORE, Defendants pray for Judgment against Plaintiff as follows:

         A.        That Plaintiff’s complaint be dismissed in its entirety for failure to state

  any claims upon which relief could be granted, pursuant to Fed. R. Civ. P. 12(b)(6).

         B.        That Defendants’ be awarded a reasonable attorney’s fees in the sum of

  $5,000.00 and actual costs should this matter be dismissed pursuant to IRCP §§ 12-120(3)

  and 12-121.

         C.        For such other and further relief as the Court may deem just and proper.



         DATED:         October 14, 2020

                        MAYNES TAGGART PLLC


                        /s/ Mark V. Cornelison
                        MARK V. CORNELISON




  MOTION TO DISMISS ADVERSARY COMPLAINT – ADV. CASE 20-08057
  Page 14
Case 20-08057-JMM       Doc 7    Filed 10/14/20 Entered 10/14/20 11:58:02            Desc Main
                                Document     Page 15 of 15



                              CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on October 14, 2020, I filed a copy of the attached
  pleading with the Court via CM/ECF and the following parties are reflected as receiving
  the Notice of Electronic Filing as CM/ECF Registered Participants:

  PARTIES SERVED:

  David P. Claiborne, Esq., Attorney for Tony Martins Cattle, LLC –
  david@sawtoothlaw.com

  Evan T. Roth, Esq., Attorney for Tony Martins Cattle, LLC – evan@sawtoothlaw.com

  Matthew A. Sturzen, Esq., Attorney for Tony Martins Cattle, LLC –
  matt@sawtoothlaw.com

  And as otherwise noted on the Court’s Notice of Electronic Filing.

         I HEREBY CERTIFY FURTHER that on October 14, 2020, I served a copy of
  the above referenced pleading(s) on the following parties via postage prepaid, first class,
  U.S. Mail:

  PARTIES SERVED:

   Mr. and Mrs. Marco Lozano-Garcia
   656 Greenbrier Dr.
   Heyburn, ID 83336

                        DATED:         October 14, 2020

                                       /s/ Theresa G. Carson
                                       Theresa G. Carson
                                       Legal Assistant




  MOTION TO DISMISS ADVERSARY COMPLAINT – ADV. CASE 20-08057
  Page 15
